DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 4/13/2022 have been entered.
2. Claims 1 and 15 have been amended.
3. Claim 30 is new.
4. Applicant has amended claim 15 to depend from withdrawn claim 20. Applicants in 
their arguments, addressing the 101 rejection, filed on 4/13/2022 state that:
“Claim 15 is amended to depend from claim 20, which recites “further comprising transducing the activated γδ T cells with a recombinant viral vector.” Applicant respectfully submits that claim 15 is patent eligible.” 
Since claim 20, which depends from withdrawn claim 19, is withdrawn, claim 15 now stands withdrawn and the 101 rejection is now withdrawn. Should Applicant amend claim 15 to depend from claim 1, then the 101 rejection will be reinstated.
5. The 102/103 rejection has been amended to address Applicant’s amendments regarding fold-expansion of the T cells.
	6. Claims 1-9, 11-14, 29 and 30 are examined in the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 30 are unclear. Claims 1 and 30 recite respectively “from about 3,000-fold” and “from about 10,000-fold”, however this new amendment is unclear. Specifically, it is not clear what the metes and bounds are of the fold-expansion since the claims encompass from 3,000 or 10,000, or less than (about) 3,000 or 10,000, thus it is not clear what the range of fold-expansion encompasses in claims 1 and 30 since the lower limit of expansion encompasses multiple values.
	To obviate this rejection, it is suggested to remove the word “from” be deleted from line 9 in claim 1 and line 1 of claim 30.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-14 and 29 remain rejected and new claim 30 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nada et al. (Feb. 2017, J. ImmunoTherapy of Cancer, Vol. 5:9, pgs. 1-23) for reasons of record in the Non-Final Office Action mailed on 10/22/2021 (and repeated as amended below).
	Regarding claims 1, 3 and 4, Nada et al. teach an in vitro method of activating and expanding γδ T cells comprising isolating γδ T cells from a blood sample of a human subject, 
activating the isolated γδ T cells in the presence of the aminobisphosphonate zoledronic acid, human recombinant interleukin 2 (IL-2), and human recombinant interleukin 15 (IL-15), 
and expanding the activated γδ T cells in the absence of an zoledronic acid and in the presence of human recombinant IL-2 and human recombinant IL-15 (see Abstract and pg. 3 col. 2 parag. 2 bridge pg. 4 col. 1 parag. 2).
Regarding the new limitation of fold-expansion, Nada teaches “adoptive immunotherapy with Vγ2Vδ2 T cells avoids this loss of responsiveness by using frozen lymphocytes obtained by leukapheresis prior to zoledronate therapy. This approach allows patients to
be screened to select those that exhibit responsiveness although the majority of patients respond. Very large numbers of Vγ2Vδ2 T cells can be obtained with increases in Vγ2Vδ2 T cell numbers of 400- to 10,000-fold.” (pg. 2 col. 2 parag. 2 lines 12-19).
Regarding the pulsing taught by Nada, this encompasses first using the aminobisphosphonate zoledronic acid (activating) and then removing it 4 hours later (expansion) (pg. 4 col. 1 parag. 2), thus this encompasses using the zoledronic acid for activation and its removal for the expansion of their γδ T cells.
Nada teaches that removing the zoledronic acid after first activating the cells is beneficial in teaching:
“Both the purity and number of Vγ2Vδ2 T cells was higher with pulse zoledronate stimulation compared with continuous stimulation with levels similar to those observed with HMBPP” (pg. 10 col. 1 parag. 3 lines 1-4), and
“Previously, we found that continuous exposure to zoledronate is toxic to Vγ2Vδ2 T cells [15]. This toxicity results in the suboptimal expansion of Vγ2Vδ2 T cells with relatively narrow dose ranges for all aminobisphosphonates studied.” (pg. 2 col. 2 parag. 3 lines 4-8).
Regarding claim 2, Nada teaches that the γδ T cells were obtained from a leukapheresis human sample (pg. 3 col. 2 parag. 2).
Regarding claims 1 and 5 and the combination of IL-2 and IL-15, Nada teaches IL-2 (improved tumor immunity) and IL-15 (improved purity and yield) have different benefits as they relate to the expansion of γδ T cells (pg. 3 col. 1 parag. 3 and pg. 10 col. 2 parags. 2-3). Nada continues to teach that different combinations of interleukins could increase their anti-tumor immunity. Thus combining IL-2 and IL-15 along with zoledronic acid, which have similar, though not identical functions would obvious of for activation and expansion of the claimed γδ T cells. 
Nada also teaches that IL-2 and IL-15 can be combined for expansion of γδ T cells (pg. 16 col. 2 parag. 2 last 5 lines), though did not do so themselves.
Regarding claim 9, Nada teaches that blocking COX-2 could enhance the anti-tumor immunity of γδ T cells (pg. 19 col. 1 parag. 1).
Regarding claim 11, Nada teaches that the concentration of the zoledronic acid was 10 µM (see Fig. 1 B).
Regarding claim 12, Nada teaches that IL-2 can be used at 100 IU/ml (pg. 16 col. 2 parag. 2 last 5 lines).
Regarding claims 13 and 14, Nada teaches that zoledronic acid was 10 µM (see Fig. 1 B), that IL-2 can be used at 100 IU/ml (pg. 16 col. 2 parag. 2 last 5 lines) and that IL-15 is used at 50-100 ng/ml (pg. 4 col. 1 parag. 1).
Regarding claim 29, Nada teaches that HMBPP can also be used for activation of γδ T cells (pg. 2 col. 1 parag. 2).
Thus Nada clearly anticipates or in the alternative renders claims 1-5, 9, 11-15 and 29 obvious.
Response to Arguments
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. Applicants make the argument that Nada only achieved expansion of cells to 774-fold and 738-fold respectively. However, this argument is not found persuasive since, as set forth in the amended rejection above, Nada clearly teaches that their γδ T cells could achieve expansion up to 10,000-fold. While Nada does not teach 10,000 fold expansion in Figures 8 C and D, Nada does teach that γδ T cells can achieve 10,000 fold expansion using zoledronate therapy and thus this teaching meets the limitations of the claims.
Thus for the reasons above and of record the rejection is maintained.

Claims 6 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Nada et al. (Feb. 2017, J. ImmunoTherapy of Cancer, Vol. 5:9, pgs. 1-23) as applied to claims 1-5, 9, 11-15 and 29 above, and further in view of Hedges et al. (2015, Innate Immunity, Vol. 21(6), pgs. 598-608) for reasons of record in the Non-Final Office Action mailed on 10/22/2021 (and repeated below).
Nada is relied upon above in teaching an in vitro method of activating and expanding γδ T cells. 
Nada does not teach:
(i) using a TLR2 ligand.

(i) Regarding a TLR2 ligand, Hedges et al. teach that amphotericin B (AmB) stimulates γδ T cells (see Abstract) and specifically teaches:
“Here, we have further defined the immunomodulatory properties of AmB and determined that AmB had stimulatory effects on γδ T cells. γδ T cells are found in high numbers in circulation in young animals, including humans. In bovine calves they can comprise up to 50%of circulating lymphocytes, and are activated during Salmonella enterica serovar Typhimurium (ST) infection.31 γδ T cells are a major source of innate IFN- γ and have critical protective roles in a number of infectious disease contexts. As such, we sought to identify specific agonists that stimulate this critical protective subset. We determined that AmB has a potent activation effect on γδ T cells at low concentrations.” (pg. 599 col. 1 parag. 1 lines 1-13).

Thus at the time of filing it would have been prima facie obvious to combine the teachings of Nada regarding a method of activating and expanding γδ T cells with the teachings of Hedges that AmB is an activator γδ T cells to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Hedges teaches that AmB is a potent activator of γδ T cells. 
There would have been a reasonable expectation of success that the AmB would activate the γδ T cells of Nada since Hedges demonstrates the activation of γδ T cells with AmB.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. Applicant’s rely upon their arguments above and argue that the teachings of Hedges do not teach or suggest what is missing from Nada. This not found persuasive because as set forth above, Nada teaches the newly amended limitation regarding expansion of the γδ T and Hedges provides teaching and motivation to use the a TLR2 ligand in the method of Nada.



Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Nada et al. (Feb. 2017, J. ImmunoTherapy of Cancer, Vol. 5:9, pgs. 1-23) as applied to claims 1-5, 9, 11-15 and 29 above, and further in view of Eylar et al. (1993, International Immunology, Vol. 5(1), pgs. 97-101) for reasons of record in the Non-Final Office Action mailed on 10/22/2021 (and repeated below).
Nada is relied upon above in teaching an in vitro method of activating and expanding γδ T cells. 
Nada does not teach:
(i) using NAC.

(i) Regarding NAC, Eyler et al. teach that NAC enhances T cell function and T cell growth in in vitro cell culture (see Abstract).
	Specifically, Eyler teaches that “N-Acetylcysteine (NAC) is highly nontoxic for peripheral blood T cells and immunostimulatory enhancing T cell functions such as mitogenesis, interleukin-2 (IL-2) production, and growth in culture.” (Abstract lines 1-3).

Thus at the time of filing it would have been prima facie obvious to combine the teachings of Nada regarding a method of activating and expanding γδ T cells with the teachings of Eyler that NAC stimulates T cell growth to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Eyler teaches that NAC enhances T cell functions such as IL-2 production and growth in culture. Thus, it would be obvious to use the NAC of Eyler in the method of expanding γδ T cells in Nada, since Eyler teaches that NAC enhances T cell growth in cell culture.
There would have been a reasonable expectation of success that the NAC would expand the γδ T cells of Nada since Eyler demonstrates the growth of T cells with NAC.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. Applicant’s rely upon their arguments above and argue that the teachings of Eylar do not teach or suggest what is missing from Nada. This not found persuasive because as set forth above, Nada teaches the newly amended limitation regarding expansion of the γδ T and Naya provides teaching and motivation to using NAC in the method of Nada.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635